Title: To James Madison from John Armstrong, 9 November 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          Albany 9th. Nov. 1813.
        
        I have this evening received the enclosed letters from Gen. W. From the 3d. to the 9th., both days included, the weather has been as good as we could wish. By his calculation, he would, on the 8th., arrive at Hamilton. The 9th. would carry him to the Coteau de lac, where circumstances may,

& probably will, render it necessary for him to debark. From this place to the Grand river, the country is open & very favorable to the movement of troops. I therefore take for granted that no extraordinary accident occurring, he will on the 10th. reach Grand river & on the 11th. & 12th. establish himself on the Island of Montreal. Gen Hampton has been instructed to approach the St. Laurens & to take a position which shall enable him to effect a junction with the main army. All I know of the manner in Which this order has been executed, is from the publication of Adjt. Gen. Baines, transmitted to you this morning. If the Gen. has fallen back, it has not been from the resistance made by three companies of Canadian Militia, but on calculation & from a belief that his approach may be better made by some other route, or perhaps, that Sir Geo. might be induced to follow him, & thus leave open the road to Montreal in his rear. From Baines’s statement, the position of Sir Geo. is badly chosen, unless he mean to seek and to fight Hampton before the arrival of Wilkinson 1st. because as a position of mere defense, it may place him between two Corps either of Which is able to beat him in the field—2d. because it abandons Montreal to our incursion & 3d. because it makes his retreat to Quebec difficult, if not impracticable, provided we seize Montreal & the water-passages below it.
        If Commodore Chauncy has expressed the opinion ascribed to him, he has recently adopted it. He expressd none such to me. Perhaps the encrease of force at Kingston may excite apprehensions for the Safety of his fleet during the winter, but for this, provision has been made. The whole disposable force of Gen. Harrison’s division is ordered to Sacketts harbor & with Scot’s detachment & three hundred Convalescents, will give a regular force of 2500 Men. Winter Quarters for these are now preparing.
        My last letters from the Niagara state that the enemy have entirely abandoned the peninsula. I am dear Sir, with the utmost respect, Your Obed. & faithful servt.
        
          John Armstrong
        
      